     Case 2:21-cv-01144-CJB-DPC Document 22 Filed 07/08/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 TEDDY BILLIOT, ET AL.                                  CIVIL ACTION


 VERSUS                                                 NO: 21-1144


 TERREBONNE PARISH SCHOOL                               SECTION: “J”(2)
 BOARD, ET AL.


                                      ORDER

      Considering the foregoing Motion for Leave to File Redman/Boykin Record

(Rec. Doc. 17) and Motion to Expedite (Rec. Doc. 18) filed on behalf of Plaintiffs,

      IT IS HEREBY ORDERED that the motions are DENIED.

       New Orleans, Louisiana, this 8th day of July, 2021.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
